                                        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 1 of 35
                                                                                                                                                                                           FILED- ENTERED
AO 104      (Rev.       11/13)    Tracking Warrant
                                                                                                                                                                                           = D
                                                                                                                                                                                           I      Rr.   P



                                                                    UNITED STATEs DISTRICT COURT                                                                                               JAN       19      2017

                                                                                                                         for the

                                                                                                                                                                                          AT BALTIMORE
                                                                                                              District        of Maryland                                          CLERK, U.S. DISTRICT COURT
                                                                                                                                                                                     DISTRICT OF MARYLAND
                                                                                                                                                                            BY                                             DEPUTY

                          In the       Matter of the Tracking                      of

         (Identify the person,                             or object        to be      tracked)
                                          property,

                                                                                                                                          Case No.       1(V     -336ci- SAO
      The*        cellular        phone bearing numb er (443) 224-0996




                                                                                                   TRACKING WARRANT

To:               Any      authorized         law enforcement                    officer



                  An      application         by    a federal        law enforcement                       officer or         an attorney for the government                shows there                 is   reason to believe

that the                                      described                                      above      has been involved             in and likely will         continue         to   be involved in the criminal
                  person, property, or object

activity          identified in the application,                      and              9f    is   located in       this district;            Dis not    now     located in        this    district,          but will    be   at


execution.                0      the activity       in this        district      relates to             domestic or international              terrorism;             Oother:




                  I    find that the      affidavit(s),             and any recorded testimony,                               establish     probable cause to believe that

(check      the       appropriate      box)    Qf using the object                                  0      installing     and using a tracking           device

to   monitor the location                     of the person, property,                            or object     will     satisfy    the   purpose     set out    in   Fed. R.      Crim.          P.    41(c) for

issuing a warrant.


       C]    I        find entry into         the   following          vehicle               or   onto the following private property to be necessary                                  without           approval

or   knowledge                  of the owner, custodian,                    or user of the vehicle or property                            for installing, maintaining,                 and removing                  the tracking

device:




                  YOU ARE COMMANDED                                     to    execute               this   warrant and begin using the object or installing the tracking                                         device by

         January            8,    2017               (not to       exceed    ten       days)      and   may     continue use for               45        days     (not to   exceed      45).      The tracking           may       occur

within       this        district      or another       district.           To     install,         maintain,       or   remove the device, you                may    enter      (check    boxes as appropriate)



•     into the vehicle                 described       above                           0     onto the private property described above


•     in the          daytime       6:00 a.m. to           10:00 p.m.                  171   at    anytime         in   the   day or night because         good cause has been established.



                  Within 10 calendar days                      after the use                 of the tracking            device     has ended,       the officer       executing        this       warrant must both

return       it       to (United    States    Magistrate       Judge)              Duty           Magistrate
                                                                                                                                                                                  and     -       unless       delayed notice

is   authorized             below       -     serve    a    copy of the warrant on the person who, or whose property                                               or object,          wag tracked.


       91     Pursuant to 18 U.S.C.                     §   3103a(b),              I   find that         immediate notification               may have         an adverse        result        listed        in 18   U.S.C.

                         of                                        and authorize the officer executing                                      warrant to delay notice to the person who, or whose
§ 2705 (except for delay
                                                                                                                                     this
                                                     trial),


property or object,                    will   be tracked (check               the       appropriate         box)


              for                 30                                 exceed                    C3             the facts                                                  date     of
                                               days     (not to                    30)               until,                    justifefi-g,-IRI~Iafer    specific




Date and time issued:                         Dc'(-            ,

                                                                                    lu
                                                                                                                                                                 Judge's     signature




                                                                                                                                  The H6n. Stephanie             A. Gallagher,            U.S.                           Judge
City and               state:       Baltimore,        Maryland                                                                                                                                          Magistrate
                                                                                                                                                           I


                                                                                                                                                               Printed   home and         title
                                   Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 2 of 35
AO    104   (Rev.   11/13)   Tracking   Warrant   (Page 2)



CaseNo.
                      1LO-55bi-SAV

                                                                   Return       of Tracking            Warrant With   Installation




1.     Date and time tracking                device     installed:




2.     Dates and times tracking                   device     maintained:




3.     Date and time tracking                device removed:



4,     The     tracking        device was used from             (date   and   time):




        to    (date   and    time):




Return of Tracking                 Warrant Without           Installation




1.     Date warrant           executed:




2.     The     tracking       information was obtained from                   (date    and    time):




       to   (date   and   time):




Certification




I    declare    under the penalty of perjury that this return                          is   correct    and was returned along with the original warrant to the designated

judge.




Date:
                                                                                                                                  officer's   signature
                                                                                                                      Executing




                                                                                                                         Printed narne   and   title
                                             Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 3 of 35
AO    104 (Rev.         11/13)       Tracking      Warrant
                                                                                                                                                                                                           P11    Pp                        --
                                                                                                                                                                                                                                                 ENTERED
                                                                                                                                                                                                                                                        OVED
                                                                                                                                                                                                           LOGGED-                               RE

                                                                          UNITED                            STATEs DISTRICT                                            CouRT-
                                                                                                                                   for the                                                                   JAN            19         2017


                                                                                                                      District      of Maryland                                                                   Ar      DAUTJ~NjIOPIE

                                                                                                                                                                                                                            DISTRICT COURT
                                                                                                                                                                                                     CLERJ~&lt;   r~        of-'MARYLAND
                                                                                                                                                                                                          DIS         I



                                                                                                                                                                                                                                         DEPUTY
                          In the          Matter of the Tracking                              of                                                                                            BY

                           ,I-                                                  f   "-   1,    f-L-4         I                          I
                                                                 or
         puentyy                 e   person,     properiy,               obj-
                                                                                                                                                    Case No.
       The         cellular           phone bearing number (443) 823-0866




                                                                                                           TRACKING WARRANT

                                                     law enforcement                          officer
To:                Any      authorized


                                                                                                                                                          for the                            shows there                         reason to believe
                   An     application               by   a federal          law enforcement                          officer or an            attorney                 government                                           is



                                                                                                                                                        and likely will          continue                 be involved                 in   the criminal
that the person, property, or object described above has been involved                                                                            in                                                 to


                                        and  Pf is located in this district;                                                                             171is   not   now     located in this              district,            but will        be    at
activity identified in the application,
                                                                                                                                                                                           other:
execution;                0          the activity          in   this      district            relates      to     domestic        or international          terrorism;                C]




                   I   find that the                           and any recorded testimony, establish probable cause to believe that
                                                   affidavit(s),


(check    the          appropriate          box)
                                                     Qf using the object      0 installing and using a tracking device
                                                    of the person, property, or object will                                                                                      in   Fed. R.         Crim,           P.    41         for
to    monitor the location                                                                                                         satisfy the      purpose set out                                                              (c)



issuing           a warrant.

                                                                                                                                                                                                          without approval
        0     1        find entry into the following vehicle                                          or   onto the following private property to be necessary

                                                                                                      of the vehicle                                   for installing, maintaining,                       and removing the tracking
or    knowledge                  of the owner,              custodian, or user                                                    or property

device:




                                                                                                                                                                                                                                       device by
                   YOU ARE COMMANDED                                                to    execute           this     warrant and begin using the object or installing the tracking                                                                          .




         January              8,      2017
                                                    -      (not to       exceed

                                                                                    To
                                                                                         ten days)         and     may     continue use for


                                                                                                                                   remove the device,
                                                                                                                                                            45            days   (not to


                                                                                                                                                                                       enter
                                                                                                                                                                                             exceed        45).           The tracking            may occur

within this               district          or   another         district.                    install,      maintain, or                                               you may                    (check      boxes as appropriate)




0     into        the vehicle               described above                                       0   onto the private              property       described           above


C3     in the           daytime           6:00 a.m.         to      10:00       p.m.
                                                                                                  0   at   any time          in   the       day or night because           good cause has been                             established.




                                            calendar days after the use of the tracking                                           device       has ended, the officer executing                           this     warrant must both
                   Within            10


 return       it       to (United         States    Magistrate           Judge)                Duty Magistrate
                                                                                                                                                                                                     and     -            unless      delayed notice

 is   authorized                 below       -       serve      a    copy of the warrant                          on the person who, or                 whose      property           or object,          was tracked.


                                                                                                                                                                                                     result                           18   U.         C.
         91    Pursuant to 18 U.                      S.   C.    §   3   103 a(b),            I   find that         immediate           notification       may have         an adverse                            listed         in              S.



      2705 (except                    for   delay of        trial),       and authorize the officer executing                                    this    warrant to delay notice to the person who, or whose.
 §

                        or object, will              be tracked (check                    the     appropriate         box)
 property

         ig for                        30             days       (not to     exceed           30)      1         until,   the   facts       justifying,             ter   qk~,6iftt.da           e   of




 Date and time issued:
                                                                                                      2d
                                                                                                                                                                                 Judge's         signature




            and         state:            Baltimore,            Maryland                                                                       The Hon,          Stephanie A. Gallagher,                     U.S.           Magistrate           Judge
 City
                                                                                                                                                                               Printed      nameand           title
                                   Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 4 of 35
r

AO    104 (Rev.     11/13)   Tracking   Warrant (Page 2)



Case No.
                                                      I   (a
                                                                               -   5A V


                                                                    Return          of Tracking           Warrant With   Installation




1.     Date and time tracking                device       installed:




2.     Dates and times tracking                 device      maintained:



3.     Date and time tracking                device       removed:



4.     The     tracking       device was used from               (date   and   time):




        to   (date    and time):




Return       of Tracking           Warrant    Without          Installation




1.     Date warrant           executed:




2.     The     tracking       information      was obtained            ftom        (date   and   time):




       to   (date   and   time):




Certification




I    declare      under the penalty          of perjury that this return                   is   correct   and was returned along with the original warrant to the designated

judge.




Date:
                                                                                                                         Executing   officer's   signature




                                                                                                                          .
                                                                                                                              Printed narne   and   title
                                               Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 5 of 35
      104 (Rev.                        Tracking      Warrant
AGY                      11/13)


                                                                                                                                                                                                        RLED                           ENTERED

                                                                       UNITED STATEs DISTRICT COURT-L~:: LOGGED_-                                                                                                                      RECEIVED

                                                                                                                             for the
                                                                                                                                                                                                         JAN         19        2017
                                                                                                                    District     of Maryland

                                                                                                                                                                                                      AT BALTIMORE
                                                                                                                                                                                               CLERK, U,S. DISTRICT COURT
                             In the          Matter     of the      Tracking        of                                                                                                           DISTRICT OF MARYLAND
                                                                                                                                                                                        BY                                             DEPUTY
                              the person,                        or object   to   be       tracked)
          (Identify                                 property,

                                                                                                                                               Case No.
       The          cellular                         bearing        number        (443)         559-1201
                                        phone




                                                                                                      TRACKING WARRANT

                                                      law enforcement               officer
To:              Any           authorized


                                                                                                                                 an attorney for the government shows there                                     is   reason to believe
                 An          application             by   a federal        law enforcement                        officer or

                                                                                                                 has been    involved               and likely will          continue to         be involved              in   the criminal
that the person, property,                              or object       described               above                                         in



 activity           identified in the                  application,         and            Pf   is    located in          this   district;           0 is   not now located in                this district,         but will be        at


                                                                                                                                                                                 Clother:
 execution;                   0        the    activity in this         district     relates            to    domestic       or international             terrorism;




                    I   find that the affidavit(s),                     and any recorded testimony, establish probable                                           cause to believe              that


                                                       Of using the object                                 t7l                   and using a tracking                 device
 (check    the          appropriate           box)                                                                installing

                                                                                                                                                purpose set out in Fed. R. Crim. P. 41
                                                                                                     or object will satisfy             the                                                                          (c)   for
 to   monitor                the location            of the person, property,

 issuing         a warrant.

                                                                                                                                                                           be necessary without                  approval
  ~
        0      1        find entry into               the following          vehicle            or onto the           following       private        property         to


                                                                                                                                                   for                                           and removing the tracking
 or   knowledge                    of the owner, custodian, or user of the vehicle                                          or property                  installing,        maintaining,


 device:




                    YOU ARE COMMANDED                                        to    execute                 this   warrant and begin using the object or installing the tracking                                            device      by

          January                 8,    2017
                                                      -      (not to   exceed

                                                                              To
                                                                                  ten days)          and may continue                use for

                                                                                                                                 remove
                                                                                                                                                         45           days    (not to   exceed     45).       The    tracking         may occur

 within this                 district         or    another     district.              install,            maintain,       or                the    device,     you        may   enter       (check   boxes     as appropriate)




 0     into the vehicle                       described         above                      0     onto the private                property      described         above


 C3    in the            daytime             6:00    a.m. to        10:00 p.m.             0     at    any time in the day or night because                                good cause has been established.



                                                                                                                            device     has                    the officer                          this       warrant must both
                    Within             10     calendar     days after the use of the tracking                                                  ended,                          executing

                                                                                                                                                                                              and -unless delayed                      notice
 return        it       to   (United States           Magistrate Judge)                Duty Magistrate

 is   authorized                  below        -      serve     a   copy of the Warr ant on
                                                                                            the
                                                                                                person who, or whose property or object, was
                                                                                                                                             tracked.



                                                                                                                  immediate notification                       have an adverse               result     listed       in   18    U.S.C.
          91     Pursuant                to    18    U.S.C.     §   3103a(b),          I   find that                                                     may
      2705                              for delay       of   trial),    and authorize the officer executing                                  this   warrant to delay notice to the person who, or whose
  §                 (except

                         or object, will              be tracked        (check     the      appropriate            box)
  property

                                                                                                                     the facts justifying, the                later    spec-Ific,     date    of
                    for                  30             days     (not to   exceed      30)           171    until,




  Date and time issued:




                                                                                                                                       The      Hon.-       Stephanie A. Gallqcgher,                  _~.S.     Magistrate            Judge
  City      and          state:               Baltimore,        Maryland
                                                                                                                                                                            Printed     name and      title
                                      Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 6 of 35
AO    104 (Rev.     11/13)     Tracking   Warrant   (Page 2)



Case No.




                                                                     Return of Tracking                 Warrant With   Installation




1.     Date and time tracking                   device    installed:




2.     Dates and times tracking                     device     maintained:




3.     Date and time tracking                   device    removed:



4.     The     tracking          device    was used from          (date   and   time):




        to   (date    and     time):




Return       of Tracking              Warrant    Without       Installation




1.     Date warrant executed:



2.     The     tracking         information was obtained               from     (date    and   time):




       to   (date   and      time):




Certification




I    declare    under the penalty               of perjury that      this   return       is   correct   and was returned along with the original warrant to the designated

judge.




Date:

                                                                                                                                    officer's
                                                                                                                       Executing                signature




                                                                                                                          Printed   name and     title
                               Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 7 of 35

                                                                                              Warrant   (Under Seal)                                                                              ENTERF'
AO   103   (01/09)     Order Requiring          Assistance   in   Executing   a   Tracking                                                                           FILED1

                                                                                                                                                                     LOGGEQ_~                     KL_'-~Elv_"`



                                                          UNITED STATEs DISTRICT                                                      COVRT
                                                                                                                                                                      JAN           19    2017
                                                                                                         for the


                                                                                              District     of Maryland                                                     AT   BALTIMORE
                                                                                                                                                                                     TRICT  COURT
                                                                                                                                                           CLERJ~,Rj J&amp;Dlc
                                                                                                                                                                DIST                OF MARYLAND
                                                                                                                                                                                                    DEPUTY
                                                                                                                                                   BY
                       In the      Matter of the Tracking                     of

                                                             to be    usedfor     tracking)
       (Describe         the    object    orproperty


 The       cellular       phone bearing number (443)
                                                     224-0996
                                                                                                                       Case No.
                                                                                                                                                       3    30                  -   SA




                                                      A TRACKING WARRANT
              ORDER REQUIRING ASSISTANCE IN EXECUTING
                                                                                                   (Under Seal)




                                                                                                   for    the   above-captioned        cellular    telephone.
To:        AT&amp;T,    its    affiliates,       or     any other service            provider




                                                                                                                          officer or   an attorney         for the          government            to direct
                                                has been made by a federal                      law enforcement
               An       application

                                                                                                                       the tracking    warrant     issued in this case.                     The    court finds
                               facilities        or other assistance,               or both, in         executing
you to provide

the assistance                to   be necessary.



                                                                                                                                         assistance        in   executing                the tracking
                               ORDERED:                   You     and your agents              and employees must provide
                IT IS

                                                                          agency     and agents,           FBI
 warrant to the following                         government

                                                                                                                                       devices or also by                       provision    of real-time
                              facilities        and installing, operating,                   and monitoring any tracking
 by providing
                                                                                                                                      whatever      name              is   known.
 location         information                 of the    above cellular telephone,                  by    cell-site   or   GPS,   by
                                                                                                                                                                it




                                                                                                                                                                                    incurred      in
                                                                              warrant.        You may        be compensated for reasonable expenses
 during the time allowed                          by the tracking

                       facilities        and assistance.
 providing



                                                                                                                                                              of the
                                                             You      and your agents            and employees must not disclose the existence of this order,
                 This order              is   sealed.

                                                                                                               whose                              or                       was       tracked     has been
                                                                                                                                                       propeAy
                                                                                   any person until the person                         ol~ject
                                    or    of the investigation                to
 tracking         warrant,

                                                         or until authorized            to    do so by the court.
 notified        by the government




 Date:            ptt-               .   -a-I
                                                    (
                                                        X         (   ~
                                                                                                                                                 Judge's   signature




                                                                                                                  The Hon.                         Gaflagher,               U.S.      Magistrate       Judge
                                                                                                                                 Stephanie,~._
                                                                                                                                           Printed      name and            title
                               Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 8 of 35


A0   103   (01/09)     Order Requiring          Assistance    in   Executing   a Tracking    Warrant (Under Seal)
                                                                                                                                                     -                 FILED
                                                                                                                                                                                                           ENTERED
                                                                                                                                                                                                           PFr1__R/




                                                         UNITED STATEs DISTRICT COURT                                                                                       JAN            19     2017

                                                                                                        for the
                                                                                                                                                                                AT BALTIMORE
                                                                                             District     of Maryland                                                           U.S.                COURT
                                                                                                                                                                 CLERK,                    D,,1,STR1CT
                                                                                                                                                                      D15       H,
                                                                                                                                                                                     ~'r       MARYLAND
                                                                                                                                                                                                        DEPUTY
                                                                                                                                                                            I




                                                                                                                                                      BY

                       In the      Matter of the Tracking                      of

       (Describe         the    object    orproperty

                                                     823-0866
                                                             to be   usedfor     tracking)

                                                                                                                    Case No.                       3 3?0-                   5W
 The        cellular      phone bearing number (443)




                ORDER REQUIRING ASSISTANCE                                                             IN     EXECUTING A TRACKING WARRANT
                                                                                                 (Under Seal)




                                                                                                  for   the   above-captioned          cellular telephone.
To:        AT&amp;T,    its    affiliates,       or    any other service provider




                                                                                                                                                       for the                                       to direct
                                                                                                                          officer or   an attorney                      government
                 An     application             has    been made by a federal law enforcement

                                                                                                                    the tracking       warrant issued in           this         case.          The       court   finds.
                               facilities        or other assistance,               or both,    in   executing
           to   provide
you

the assistance                to   be necessary.




                                                                                              and employees must provide                 assistance    in    executing the tracking
                 IT IS         ORDERED:                  You       and your agents

                                                                                     and agents,          FBI
 warrant to the following                         government            agency

                                                                                                                                   devices        or also    by                                  of real-time
                                                                                                                                                                        provision
                                                and installing, operating, and monitoring any tracking
 by providing                 facilities


                                                                                                                                                  name           is    known.
                     information              of the   above cellular telephone,                  by    cell-site   or   GPS, by whatever                   it


 location

                                                                                                                                                                                     incurred        in
                                                                                             You may          be compensated for reasonable             expenses
 during the time allowed                          by the tracking              warrant.


                       facilities        and assistance.
 providing



                                                                                                                                                         of this order, of the
                                                             You and your                       and employees            must not disclose the existence
                 This order              is    sealed.                               agents

                                                                                                                whose object or property was tracked has been
 tracking         warrant,          or        of the investigation             to   any person until the person

                                                        or until authorized             to   do so by the court.
 notified         by the govermnent




 Date:




                                                                                                                                             A.                         U.S.           Magistrate           Judge
                                                                                                                  The Han.    Stephanie           Gallagher,

                                                                                                                                           Printed    name       and    title
                              Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 9 of 35

A0    103    (01/09)   Order Requiring         Assistance    in   Executing   a   Tracking   Warr   ant   (Under Seal)
                                                                                                                                                                     -                  FILED-
                                                                                                                                                                                        LOGGED-
                                                                                                                                                                                                                ENTERED
                                                                                                                                                                                                                RECEIVED




                                                          UNITED STATEs DISTRICT COURT                                                                                                         19
                                                                                                                                                                                        JAN              2017


                                                                                                          for the                                                                      AT BAILTIMORE
                                                                                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                              District       of Maryland                                                          DISTRICT OF MARYLAND
                                                                                                                                                                         BY                                     DEPUTY



                       In the       Matter of the Tracking                    of

                        the               or                to be   usedfor       tracking)
        (Describe             object           property
                                                                                                                         Case No.
                                                                                  559-1201
 The         cellular     phone bearing number                        (443)




                 ORDER REQUIRING ASSISTANCE                                                               IN     EXECUTING A TRACKING WARRANT
                                                                                                    (Under Seal)




                                                                                                           for   the   above-captioned                cellular   telephone.
To:         T-Mobile,         its   affiliates,      or     any other service provider




                                                                                                                             officer or                            for the                          to direct
                                                     been     made by             a federal    law enforcement                                an attorney                       government
                  An    application            has

                                                                                                                                             warrant issued              in   this case.      The   court finds
                              facilities        or other assistance,                or both,     in   executing the tracking
 you        to   provide

 the assistance            to       be necessary.




                                                                                              and employees must provide                          assistance in executing                 the tracking
                  IT IS       ORDERED:                 You        and your agents


                                                                                     and agents,             FBI
 warrantto the following                          government           agency

                                                                                                                                             devices or also by                  provision     of real-time
                           facilities          and installing, operating,                and monitoring any tracking
 by providing
                                                                                                                                                            name                known.
                   information              of the   above cellular telephone,                      by    cell-site    or   GPS, by whatever                         it   is
     location

                                                                                                                                                                                        incurred
                                                                                                                 be compensated for reasonable expenses                                             in
                                                 by the tracking              warrant.        You may
 during the time allowed

                       facilities      and assistance.
 providing



                                                                                                                                  of this order, of the
                   This order          is    sealed.        You     and your agents and employees must not disclose the existence

                                                                                                    the person whose object or property                                         was tracked has been
 tracking          warrant,          or     of the investigation              to   any person until                                           ,

                                                                                                                                    ,.
                                                                                                                                                  I
                                                                                                                                         ~




 notified          by   the     government            or until authorized               to    do so by the court
                                                                                                                            L_~                   1




  Date:




                                                                                                                   The Hon.                              A. Gallagher,          U.S.     Magistrate       Judge
                                                                                                                                 Stephanie
                                                                                                                                                       Printed   naine    and   title
                               Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 10 of 35


AO   102 (01/09)        Application        for   a Tracking        Warrant
                                                                                                                                                                                                                                  17   177.   ::   U
                                                                                                                                                                               F      I   L ED



                                                             UNITED STATEs DISTRICT COtjIZ4~- LOGGED--
                                                                                                                                                                                                                             RECEIVED



                                                                                                                  for the
                                                                                                                                                                                  JAN               19              Z017

                                                                                                      District          of Maryland

                                                                                                                                                                                           P,T     BALTINIORE
                                                                                                                                                                                           U          ISTRICT COURT




                                                                                                                                                                               DRIS
                                                                                                                                                                         CLE          I~
                                                                                                                                                                                                        '




                                                                                                                                                                                       CRI&amp;     POF MARYLAND
                                                                                                                                                                                                                                  DEPUTY
                                     Matter of the Tracking                         of
                       In the                                                                                                                                     BY
                                                  to   be   tracked        or describe
                 (Identify        the   person
                                                       to be                  tracking)
                 the    object     or   property                   usedfor

                                                                                         224-0996                                                 IG     ,    330-SAV
 The        cellular                      bearing           number           (443)                                              Case No.
                              phone




                                                                      APPLICATION FOR A TRACKING                                           WARRANT

                                                                                                                                             have     reason to believe                            that the person,
                                         law enforcement                     officer or attorney                 for the    government,
                 1,    a federal
                                                                           has been           and likely will continue              to   be involved         in     one or more violations of
                    described                                above
property, or object
                                                                                                                                                                                                                       install           and
                                                                                         in furtherance             of a criminal investigation,              I   request authority to
 21             U.S.C.                     846                      Therefore,
                              §                                .




                                                                                                                                                                                           determine                    location.                  The
                                                                                                            of the property or object described above                          to
use a tracking                 device or use the tracking                           capabilities

                                                                           forth     on the attached               sheet.
application              is   based       on     the facts           set

                                                                                                                                                                                          relates to                 domestic                 or
                 R( The                                               or object          is   located       in   this          0    The    activity    in    this      district

                                   person, property,
                                                                                                                                    international       terrorism.
                        district.


                                                                                              not    now     located           n    Other:
                  0     The        person, property,
                                                                      or object          is


                                                       but will         be    at   the     time of execution.
                        in    this      district,




                                                   reveal these              bases for the            warrant under Fed. R. Crim. P. 41                      (c):    (check    one          or      more)
 The       tracking           will      likely

                                                                                                                               Qf contraband,          fruits        of crime,               or other items                        illegally
                  9( evidence of a crime;
                                                                                                                                    possessed;


                                                                                                                                n                                       who                                                  is
                                                                                  used                                              a person to be arrested or a person
                  Qf property              designed for use, intended for use, or
                                                                                                                                    unlawfully        restrained.
                         in    committing a crime;


                                                                                                                                                                              authority to enter the
                                                                                                    maintaining or removing the tracking                      device,
 C3    I    further request, for                   purposes of               installing,


                              vehicle         or private property,                   or both:
       following




                                                                                    date                           if   more than 30      days:                                                )   is       requested under
 9( Delayed               notice         of       30        days (give exact ending

                                                                                                    forth   on the attached         sheet.
                                    3103a, the basis of which                         is      set
           18   U.S.C.         §




                                                                                                                                                                         printed            name and                 title
                                                                                                                                                      Applicant's




     Sworn        to before             me   and signed              in
                                                                           my      presence.




     Date:
                                                                    0

                                                                                                                                    Hon                        A. Gallagher,                       U.S.             Magistrate                Judge
                                                                                                                                             Stephanie
     City       and     state:          Baltimore,           Maryland
                                                                                                                                                                  Printed     name and                      title
                              Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 11 of 35

AO   102 (01/09)        Application       for   a   Tracking           Warrant




                                                               UNITED STATEs DISTRICT COURT
                                                                                                                                                                     -
                                                                                                                                                                     ~                FILED~
                                                                                                                                                                                          LOGGED-
                                                                                                                                                                                                                             fz~N-TERED

                                                                                                                                                                                                                             RECEIVED


                                                                                                                for the
                                                                                                                                                                                          JAN            19         Z017
                                                                                                       District       of Maryland

                                                                                                                                                                                             AT SALTINAOR2
                                                                                                                                                                                                  DISTRICTC0        URT
                                                                                                                                                                                CLERK,
                                                                                                                                                                                    I         U
                                                                                                                                                                                     01STRI              OF MARYLAND
                                                                                                                                                                                                                     DEPUTY
                       In the        Matter of the Tracking                           of
                                                                                                                                                                         BY
                                 the                to be     tracked       or describe
                 (Identify             person
                                                         to   be       usedfor    tracking)
                 the   object        orproperty

 The        cellular         phone bearing                    number         (443)         823-0866                           Case No.                              33'70 -SA                           (T-




                                                                          APPLICATION FOR A TRACKING                                       WARRANT

                                                                                                              for the                        have     reason to believe that the person,
                                                                             officer or attorney                          government,
                 1,    a federal law enforcement
                                                                                                and likely will        continue to be involved            in    one or more violations of
                                        described              above        has been
property, or object
                                                                                                                                                                                                  to    install       and,
                                          846                                               in furtheranc e       of a criminal investigation,             I    request authority
 21             U.S.C.       §                                     .
                                                                        Therefore,

                                                                                                                                                                above     to   determine location.                           The
                                                                                                            of the property        or object   described
use a tracking                device or use the tracking                               capabilities

                                                                                                                 sheet.
                        is   based on the facts set forth on the attached
application
                                                                                                                                                                                                       domestic            or
                 9( The                                                   or object        is   located     in this          0      The    activity    in this    district     relates        to

                                     person, property,
                                                                                                                                    international terrorism.
                        district.


                                                                                                not   now    located         0      Other:
                  0     The          person, property,                    or object        is


                                                         but will be             at   the time of execution.
                        in this        district,



                                                                                                                           P. 41(c): (check one                                 or   more)
                                                    reveal these                 bases for the warrant under Fed. R. Crim.
 The       tracking          will      likely

                                                                                                                              if                       fruits    of crime, or other items illegally
                                                                                                                                    contraband,
                  Qf    evidence            of a crime;
                                                                                                                                    possessed;

                                                                     for use, or used                                         0     a person to be arrested or a person who
                                                                                                                                                                                                               is

                  Qf    property          designed for use, intended
                                                                                                                                    unlawfully        restrained.
                        in    committing a crime;


                                                                                                                                                                         authority          to enter the
                                                                                        or removing the tracking                                           device,
 0     1    further request,                for     purposes of installing, maintaining
                             vehicle        or private                                  or both:
       following                                                        property,




                                                                                                                                                                                     is   requested                 under
                                                                                   exact        ending date      if   more than 30        days:                                 )
 Q( Delayed notice of                               30        days (give

                                                                                                set forth   on the attached         sheet.
                                     3103a, the basis of which                             is
           18   U.S.C.           §




                                                                                                                                                                    printed     naine       and        title
                                                                                                                                                      Applicant's




     Sworn        to before            me   and signed in                   my        presence.




     Date:




                and    state:          Baltimore,              Maryland
                                                                                                                                    Hon.     Stephanie     A.    Gallagher,          U.S.jLagistrate           -Judge
     City
                                                                                                                                                               Printed   name and         titie
                             Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 12 of 35

AO   102 (01/09)     Application         for   a Tracking           Warrant


                                                                                                                                                                      ~~FILE                   _~[7-77777--D

                                                            UNITED STATEs DISTRICT                                                                    COURT-                        LOGGED_                ____        RECEIVED


                                                                                                                   for the
                                                                                                                                                                                     JAN            19          Z017
                                                                                                       District          of Maryland

                                                                                                                                                                                         AT   13P11-THA1110RE

                                                                                                                                                                                                           COURT
                                                                                                                                                                                                   DISTRIKCT
                                                                                                                                                                              CLERK, U.S.
                                                                                                                                                                                DISTRICT           OF MARYLAND
                                Matter of the Tracking                              of                                                                                                                                  DEPUTY
                   In the                                                                                                                                              13Y

                              the               to   be    tracked         or describe
             (Identify              person
             the               or                    to   be       usedfor      tracking)
                    object          property

 The       cellular                                       number                          559-1201                                Case No.
                         phone bearing                                         (443)




                                                                      APPLICATION FOR A TRACKING                                                WARRANT

                                     law enforcement                           officer or attorney                for the    government,         have     reason to believe that the person,
             1,    a federal

                                                           above           has been and likely will                       continue      to   be involved      in    one or more violations of
property,         or object          described

                                                                                                                                                                                                    to    install      and
 21                                      846                        Therefore,            in    furtherance             of a criminal investigation,           I    request authority
            U.S.C.       §                                     .




                                                                                                                                                      described     above     to    determine location.                      The
                          device or use the tracking                                capabilities             of the property           or object
use a tracking
                                                                                                                    sheet.
application         is   based        on the facts set forth on the attached

                                                                                                                                        The                in this    district     relates         to   domestic         or
              9( The person, property,                               or object            is   located       in   this           [7)           activity

                                                                                                                                        international      terrorism.
                    district.



              0     The       person, property,                       or object           is   not    now     located            171    Other:


                    in this         district,        but will             be   at   the     time of execution.



The                      will likely            reveal these                   bases for the warrant under Fed. R. Crim. P. 41                               (c):    (check   one   or   more)
          tracking

                                                                                                                                 Qf contraband,            fruits    of crime, or other items illegally
              Qf    evidence of a crime;
                                                                                                                                        possessed;


                                                                                                                                 0                        arrested or a person                      who         is
              Qf property designed for use, intended for use, or used                                                                   a    person to be
                                                                                                                                        unlawfully        restrained.
                    in   committing a crime;


                                                                                    or removing                                              the tracking     device,        authority to enter the
0     1   further request, for                  purposes of installing, maintaining

      following          vehicle          or private                property,        or both:




                                                                                                                                                                                      is   requested                 under
 9( Delayed notice of                          30         days (give exact ending date                             if    more than 30         days:


                                                                                                     forth   on the attached           sheet.
                               3103a, the basis of which                                       set
      18    U.S.C.        §
                                                                                       is




                                                                                                                                                               4     ~ V le~'
                                                                                                                                                               Applicant's       signature



                                                                                                                                                           TFO       John Sieracki,            FBI


                                                                                                                                                        Applicant's     printed     name and            title




 Sworn       to before              me   and signed                  in   my     presence.




 Date:




                                                                                                                                       Hon.     Stephanie     A. Gallagher,          U.S,.         Magistrate           Judge
 City and          state:           Baltimore,            Maryland
                                                                                                                                                                Printed name and           title
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 13 of 35
                                                                                                                               FILED

                                                                                                                               LOGGED~
                                                                                                                                           -                  ENTERED
                                                                                                                                                              RECEIVED



                                                                                                                                 JAN 19                Z017


                                                                                                                                                LTIMORE
                                          THE UNITED STATES DISTRICT COURT                                                           rr   P,8
                                    IN
                                                                                                                                           ~
                                                                                                                                           .




                                                                                                                                     US    j     )ISTRICT COURT
                                                                                                                          CLER&lt;
                                                                                                                                                o~ MWfVLAND
                                              DISTRICT OF MARYLAND                                                           E)JSL~R16T
                                                                                                                                                              DEPUTY
                                                                                                                   13Y




INTHE MATTER OF THE CELLULAR
                                                                                                                             16-330-                          SAG-
TELEPHONE ASSIGNED CALL NUMBER
(443) 224-0996             and (443) 823-0866 whose

wireless       service provider          is   AT&amp;T   Wireless,         a
                                                                                                                                           3 31C)         -   SAV
company        headquartered at 208 South Akard,

10'h   Floor, Dallas, Texas 75202                     and
                                                                                 Filed   Under      Seal

(443) 559-1201
               whose wireless service

               is   T-Mobile,      a    company
provider

headquartered at 4 Sylvan                 Way,        Parsippany,

New      Jersey 07054




                             AFFIDAVIT IN SUPPORT                                OF APPLICATIONS FOR
                                                       TRACKING WARRANTS



                                                              INTRODUCTION


                                                                                              and   state   as   follows:
                      1,   John    Sieracki,         being duly sworn, depose



                                                             or law enforcement               officer"      of the United        States           within the
                      I    am   an "investigative


                                                                  United                Code, and     am empowered              by law            to   conduct
meaning of Section 2510(7) of Title                         18,                States




                                                                                                                               of Title 18, United
                            and    to   make     arrests for,       offenses enumerated in Section 2516
investigations        of,




States   Code.


          2.           Your     afflant,      John     Sieracki,     has been a         member of the         Baltimore Police Department



                                                                               Federal                   Bureau of Investigation's
                                                     currently assigned to the                                                                            (FBI)
since September             of 1992 and         is




Public and Border Corruption Task Force.                             Your        affiant     successfully        completed a six-month basic


                                                                                             Controlled Dangerous              Substances               (CDS).
          of training       that   included          instruction pertaining             to
course



Your Affiant has attended more than eight advanced.investigative
                                                                                                            courses.      My     prior assignments



                                                                                Unit,    Drug    Enforcement             Unit,       The         Intelligence
include    uniformed            patrol,       District      Operations



                                   Division.                          Your       affiant     has personally conducted                and participated
 Section, and The Internal Affairs
          Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 14 of 35




                                                               criminal activity including but not limited to                             CDS,   violent
in hundreds of investigations                    involving



                                                      Your     affiant    has                           in   the    arrest    of more than 2,000
crime,    and firearms             violations.                                     participated



            for    CDS                           violent    crime,     and/or        firearms violations               and has authored and/or
persons                   violations,




                                                                                   relating to     CDS,       violent crime, and/or           firearms
executed      more than 200 search and seizure warrants


                                                                               hundreds of physical                 surveillances         of suspected
violations.        Your   affiant         has also participated           in




                                                                                                   in   advanced           surveillance     techniques
drug   distributors       and      user.      Your Affiant has received training



                                        the                       of both wire and          electronic          communication.            During your
and has participated               in          interception



                                              conducted                        interviews         of                        controlled      dangerous
Affiants        career,   I   have                           numerous                                    suspected



                 distributors           and users and          am   familiar with        various         methods           and techniques used         to
substance



                transport,    distribute          and use controlled           dangerous substances.                Additionally,         your Affiant
package,


                                                                                     human                   to                   various criminal
has interviewed,          handled and operated confidential                                   sources              investigate



activities.




                                                                                            well          conversations          with other agents,
                                                 training and experience,                           as
           3.         Based on            my                                           as




your     affiant   knows      that:




                                                                                      CDS     and currency in order                  to   maintain and
                                                traffickers       often possess
                              a.        Drug
                                                                                                                       used
                                        finance their ongoing           drug business. They also possess paraphernalia

                                        in the     manufacture,         packaging,  preparation, and weighing   of CDS   in


                                                                                            traffickers         often                 these items on
                                        preparation       for trafficking.           Drug                                  possess

                                                                      them      in   locations     where he or she has ready access                     to
                                        their   person or keep

                                        them, like a      home      or a vehicle;




                              b.        Drug    traffickers       often maintain firearms and ammunition in connection with

                                                                                            and    that                traffickers    maintain these
                                        their   drug-trafficking          activities,                        drug

                                        items where they have             ready access        to   them,        like   a   home   or a vehicle;




                                                 traffickers      often maintain financial               records and financial instruments
                              c.        Drug
                                                                           transactions           and     the                  derived      from    those
                                        related     to    their    drug                                            profits

                                        transactions       including,     but not limited to, currency,                     bank checks,         cashier's


                                        checks,    receipts,      money     orders, stocks,        bonds, jewelry, precious metals, and

                                        bank and     real estate      records;




                                                                               2
Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 15 of 35




                            traffickers        often maintain records of their drug transactions including,
         d.        Drug
                   but not limited to, books, ledgers, records and other documents                                             relating to

                                                                                                                           CDS.       Such
                   the manufacture,            transportation,           possession, and distribution of
                                                                                      where the                            have
                                               frequently maintained
                   documents                                                                               traffickers                ready
                                     are

                   access    to   them, like a         home       or a vehicle;



                                                                                                records       and other documents
         e.        Drug     traffickers        frequently maintain books,

                   that   identify and contain the names, addresses
                                                                                                  and/or     telephone numbers of

                   associates        in    their                                          or    money-laundering               activities,
                                                        drug-trafficking

                                   but not limited to              address books and notes and documents with
                   including,

                   telephone numbers,



                                                                                                                                  devices
         f.        Drug     traffickers        commonly           use and carry telephones and electronic

                   which     store      names,     addresses,        and telephone numbers of coconspirators                                as


                                                communications                                   with coconspirators.
                   well as electronic                                       (like text messages)

                   These individuals often               utilize        cellular      telephones to maintain contact                   with

                   their    associates     using the internet              and other applications                 on   their   phones;



                                                                                                                       and     videos       of
         g.        Drug      traffickers         commonly            take       or    store      photographs

                                        often     on   cellular      telephone,            with    coconspirators          and of      their
                   themselves,

                                   assets,     and drugs;
                   property,



         h.                  traffickers        commonly           maintain identification                  and   travel     documents,
                   Drug
                                    but    not    limited to, tickets,               transportation           schedules,       passports,
                   including,

                   notes and receipts related to travel,                        luggage tags,        and motel/hotel            receipts;




                                                                          vehicles         to   move                       of drugs and
         i.        Drug      traffickers        commonly           use                                     quantities

                                                                            storage and                                                Drug
                                                   locations        for                            ftirther     distribution.
                   currency        to    other

                   traffickers      also       store   drugs and other               evidence      of the drug         trafficking,     like


                                    materials and other paraphernalia,                           inside their vehicles.
                   packaging


                             traffickers        often               communications                 devices,       vehicles      and other
         j    .
                   Drug                                  place

                                                                          own             avoid    detection       of these items by
                   assets     in names other than their                              to

                                                                  and           even though these items                  are in      another
                   law enforcement               officials,              that


                                  or person's name, the drug dealers actually                              own and       continue to use
                    entity's

                   these devices          and    assets   and      to    exercise dominion and control over them;




             k.     Evidence        of property ownership                   and residence are often present in such

                    premises;



                                                                   maintain the                             items where they have
              1.
                    Drug     traffickers        commonly                                   foregoing

                    ready access          to   them,     such      as    inside their          homes and        vehicles,       as   well   as


                    inside     combination             or key-lock          safes     or strong        boxes,      suitcases,        storage

                                                                                     cabinets      and other types of locked                 or
                    lockers,      safety deposit boxes, locked


                                                              3
        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 16 of 35




                                                                         and     hidden                                    for    ready          access    and     to
                                         closed        containers,                               compartments,
                                         conceal       them from law enforcement                     authorities;          and



                                                                                                                                                aforementioned
                                   in.   That        drug     traffickers      commonly            maintain         many of           the

                                         records in electronic              format on their cellular telephones.




          4.              The statements contained                      in this affidavit         are   based      in   part on information provided



                                                                                                    Bureau of Investigation
by   Special Agents and Task                          Force Officers          (TFOs) of the Federal                                                            (FBI),



                                                                          of investigations              and       from    the    review            of reports of
and    from the           review          of written reports



debriefings         of sources           of information and other witnesses.


                                                                                                             for tracking warrants under Federal
          5.              1   make       this affidavit         in   support of an application



                                                            and 18 U.S. C.             2703 (c)(1)(A)             for   information about the              GPS     or
Rule of Criminal Procedure 41                                                    § §




                                                                                                                    call   numbers              (443)    224-0996
latitude-longitude                  location          of the       cellular    telephone          assigned



                                                   and (443)         823-0866 ("Target             Cell Phone            3"),    whose wireless               service
("Target       Cell       Phone          I")




                                                       a                  headquartered            at   208       South Alcard,            I oth    Floor, Dallas,
provider       is   AT&amp;T         Wireless,              company


                                                                        "ATTACHMENT                  Al - PROVIDER                         WARRANT,"              and
Texas     75202,          which          is        described       in




                                                                                                                    Cell Phone                     whose wireless
                                    assigned call number                 (443) 559-1201            ("Target                             2"),
cellular   telephone



                                                                         headquartered at 4 Sylvan                      Way,     Parsippany,            New    Jersey
service    provider            is   T-Mobile,          a    company


           which              is    described          in    "ATTACHMENT                    A2 - PROVIDER WARRANT,"                                       including
07054,



                                                            data and related location              information.
prospective,         real-time cell-site



                                                                                             determine        conclusively            the location        of Target
           6.                 One purpose of this                  application    is   to




                                                                   and Target Cell Phone                3.   However,           there      is   reason to believe
Cell Phones          I,   Target Cell Phone                   2,




                                                                                                 currently located in this district                     because,    as
that   Target       Cell Phone                 I    and Target Cell Phone              3    is




                                    the user of Target Cell Phone                      1    and Target        Cell Phone          3   is   a Baltimore Police
 described below,



                                                                                                  There           also reason to believe                that   Target
 Department           Officer            who       lives    in Parkville,     Maryland.                      is




                                                                                       4
              Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 17 of 35




                                                      located in this district                because,           as       described below,               the      user of Target
Cell Phone            2   is     currently



Cell Phone            2 lives in Essex, Maryland.



                                                                           forth in this affidavit,                  there      is   probable          cause to believe              that
              7.            Based on the                 facts      set




                                                                                                                                                   narcotics         and     Title    21
                                                                           possession with intent
                                       21     U.S.C.                                                                      to    distribute
violations           of   Title                              §     841,



                                                                                                                                           violations of Title 18 U.S.C.
U. S.C. § 846, conspiracy to possess with intent to distribute                                                       narcotics,




                                                                                             of a drug                                 crime,          and   Title      18 U.S.C.       §
        924(c), possession of a firearm in furtherance                                                          trafficking
§



                                                                                    an obliterated              or removed                              number,          have      been
922(k,),        transportation                   of a firearm with                                                                          serial




                                                                       and will be committed by                                                                                         ,
committed,             are       being        committed,



the user of the Target Cell Phone                                    I   and Target Cell Phone                       3,   and                                            ,   the user



                                                                                                                                                                                     Cell
of Target Cell Phone                        2.    There       is   also probable            cause to believe that the location                               of the Target




                                                                   of those criminal                violations,           and       will    lead to the identification                 of
Phones will               constitute             evidence



individuals            who                                in     the commission of these offenses.                                    Because          this affidavit         is   being
                                  are      engaged


                                       limited purpose                   of securing          a warrant              for      the    information             and authorization
submitted             for    the



described             below,           I    have        not        included         each      and      every          fact       known            to    me       concerning          this




                                                                                                                                                                             establish
                                                  I   have       set     forth   only the           facts     that        I   believe        are   necessary to
investigation.                   Rather,



                     cause for the issuance                        of those warrants.
probable



                                                                           PROBABLE CAUSE

                                                        month of December                                    a Federal               Bureau of Investigation                       (FBI),
                8.               During the                                                     2016,



                                                                                                                                                                                   Police
 Baltimore             Division,                 Confidential              Human          Source        (CHS)l                reported        that      a    Baltimore




                                                                                                                                                                              and
    I


        Between      1988 and 2006, the                CHS    was arrested and charged with offenses including murder, kidnapping,
                                                                                                             and was           sentenced     to   232 months of
    narcotics      offenses.      In 2002, the          CHS        plead   guilty   to   racketeering

                                                                                                                                       documents        and sentenced         to thirty
    imprisonment.           In   2011,      the   CHS     was convicted          of felony fraud of           identification


                                                                                          with felony                 felony        motor vehicle       theft,    and second degree
    months.        In 2015,      the   CHS was          arrested       and charged                          theft,


                                           been placed on the inactive                docket.        Several years ago,              the   CHS     cooperated      in   an   FBI
    assault   but the case has

                                            district                     testifying      against    two defendants.             The    CHS    began cooperating              with the
    investigation      in   another                     including

                                                                                                5
             Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 18 of 35




                                                whom           the   CHS      identified as                                                               ,   is    using her
Department            (BPD)       officer,




                                               enforcement                                            facilitate        the       sale    and transportation                of a
official       position as         a law                                officer       to    help



controlled                                                 namely marijuana.                   According           to   the       CHS,                          is   working
                    dangerous        substance,



                                                                                      in this illegal             distribution            operation.          Specifically,
with a male           identified as




                                                                                                                                        and the marijuana                from a
                     will   drive       the    vehicle         being used         to   transport



                                                                                      intends to conduct                 a drug transaction.              On         occasion,
stash house to a destination where



                                                                the transactions.                                            If   during the transportation                 and
                       is   in   possession of a handgun during


                                                                          law enforcement                           officers,                                   role in the
sale    of marijuana the vehicle                          is   stopped by


                                                                                           and      identification            and identify herself as a police
criminal conspiracy                is   to    display her police badge



                                                                                                                        cease their traffic           stop          and allow
officer.       This    action will cause the law enforcement                                    officer(s)        to




                                                                                                                                    to    leave    with         no       further
                                                 and           the    vehicle         containing            marijuana



                                                                                                             for                                  during           his   illegal
                        being           conducted.              Thus,       providing               cover
investigation


                                                                                                                                                              of an
 distribution         of a controlled                dangerous substance                        (CDS) and possible                       possession                      illegal




 firearm.



                                                                                                     week of December,                    s/he    had a conversation
               9.           The    CHS        reported that during the last



                                                                                                                                  and                     are      planning        a
 with                             in which                                  reported that



        to                                                      on December 30, 2016,                       in    order to pick up thirty-five                       pounds of
 trip        Philadelphia,          Pennsylvania



                                         back                                    to    the Baltimore are.                                          also       told the      CHS
 marijuana that they intend to transport



                                 and                           would be leaving the Baltimore area                                  at   approximately 9:30 a.m.;
 that




                                                                                                                                                          of narcotics       in
                                                                            time, has participated                three controlled purchases
                                 August 2016 and since               that                                   in
 FBI    in   Baltimore      in

                                                                                           of the    Grand Jury        for   one    of the   investigations.          The   CHS
 two pending         drug investigations         and has        testified in front


                                                                             The CHS'                                               for                                  Law
 has    also   cooperated        with the     DEA     in   Baltimore.                          is
                                                                                                    currently cooperating                 monetary payment.

                                                                      based on                               in   the pending           FBI drug   investigations.
 enforcement         believes     the   CHS     to   be    reliable               his      cooperation



                                                                                           6
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 19 of 35




                                                                                                             (35) pounds          of marijuana         from a
that                        has    made       arrangements          to    pick       up   thirty-five




                                                                                         will be driving a vehicle,                preferably a        Dodge
source   of supply (SOS)               in   Philadelphia;



                            she      intends             rent    from     an Enterprise               Rental      Car Company              in    Essex;      that
Durango,        which                              to




                  will be driving the               vehicle      in order to provide                  cover in the event          they     are   stopped      by


                                     the    SOS     in Philadelphia             is   a Dominican male                 who works with             a Mexican
law enforcement;              that




                                                                    The     CHS          reported that                              invited the        CHS     to
male who has a SOS                in   Atlanta,         Georgia.



                            (                        and                         on the               to   Philadelphia.
accompany them
                                                                                               trip




                        The      CHS                      that    this    transaction           may        have    been    orchestrated          by and       for
            10.                             suspects



                                                                                                      has the                       or knowledge             of a
                   The      CHS       does    not believe         that                                            money     for,




                                                                     of marijuana                                      had mentioned.              The     CHS
SOS      capable        of delivering the                quantity



believed                             would normally deal with smaller amounts of marijuana.



            11.         The      CHS       reported that                                  owns a        9mm       handgun which had been given


                                                                                                             removed the          serial   number on the
to   him   as   gift   by                      more than a year ago.


                                                                                                             in   his apartment and occasionally
                                       it   off."                         keeps the handgun
handgun by "scratching


                                                                                                        when                             and/or     distribute
 takes   the    firearm with them              (                         and                                      they transport




 marijuana.



                                               also relayed         to    the    CHS       an incident          from approximately one                 (1)   year
            12.




                                        and                         had   left       a nightclub,          drove to                              apartment in
 ago where


                                                                                                       and were on                            conduct      a sale
                                retrieved     a half (1/2)       pound of marijuana
                                                                                                                          their   way    to
 Essex, Maryland,


                                                                                                                                                    in    Essex.
 when                  were     stopped       by        police    on Route               702   near                               apartment
            they


                                                   and identification and told the officer she                                                   was     a police
                   immediately displayed her badge



                                                                                           and          them go without            further      investigation.
 officer.      The police        officer said,          "Have     a good night"                   let




 The     CHS       said that                              was laughing           as      he told the story because                                       thought



                                                                                     7
           Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 20 of 35




                                                                                         had been      in    possession of his          9mm    handgun
the incident       was funny.              Additionally,



at    the time of this incident.



                                                                                  with three                               taken     from Facebook,
            13.          The       CHS     provided       investigators                          (3)   photographs,



                                                                                              One of       the photographs        depicted     a female
of the individual              s/he     identified       as




                                                                                    on the uniform read "                                            Your
wearing      a    BPD         uniform.      A     name        tag displayed



                                                                                        the                       and   identified      the   individual
                         with      other     investigators            reviewed                photographs
affiant,    along



                                           an   activate       duty police         officer     employed by the            BALTIMORE            POLICE
depicted      as




DEPARTMENT                     (BPD).                             was hired by the             BPD     on July      19,   2010,    and according           to




BPD       records       is   currently assigned to the Northwest
                                                                                         District     (NWD).


                             The   CHS                                                           was       a Hispanic     male, approximately 25
            14.                            reported that



                         lived at 1417 Strawflower                    Road, Apartment K,               at   the Hartland     Apartments in Essex,
years old        who

                                                                                                                                                      as    a
 Maryland and has a nickname
                                                         of "B".       The        CHS     believes     that                        is   employed


                                                                            law enforcement                                             databases,    your
 custodian        for   a school in the Baltimore area. Through researching


                                                                                                                              date of birth          (DOB)
 Affiant     along with investigators                     were able          to   identify



                        with       an    address        of


                                                                       driver's      license     number        of                                    and    a
                               ,   having         a   Maryland


                               Identification                      number          of                      Your    Affiant   believed         that
 Maryland          State                                (SID)



                                                       the user of Target          Cell Phone         2.
                        is




                                                                                                      conducted         additional      research     which
                                                      along with
             15.             Your       affiant                        other      investigators



                                                        members of the Ocean                          Maryland,      Police Department           (OCPD)
 revealed that on             May       25, 2013,                                             City,




                                                                      Medical                                                with a sick individual
 were      assisting         Ocean       City Emergency                             Services      (EMS)       personnel



                                                                                                The incident was documented under                      CC#
     at                                     , Ocean           City,   Maryland 21842.


                                                                                        an amount of suspected            marijuana       was observed
                             During the OCPD's                 investigation,



                                                                                    8
        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 21 of 35




                                                         bedroom by one of the police                      officers.         The      suspected     marijuana
and recovered in a second                    floor




                                     officer       to   the     OCPD         to   be subsequently          destroyed.          No         one was charged in
was submitted by the


                                                                                                           there    were several              people located
relation to      the    suspected        marijuana.              During the investigation


                                        in addition             to   the     sick    individual.        Two    of the individuals inside of the
inside of the          apartment


                                                                                                                                                   and
location     were positively             identified              by the          officers    as




                                                                                                                                          her employer with
           16.          A   query
                                       of    BPD         databases           revealed that                          provided


                                                                                                                                    Target Cell Phone
                                                                                                                            that                               I   is
                                                                                        indicates
Target Cell Phone               1.   Additionally,              open source information


associated       with


           17.          Additionally,                                     provided        Target Cell Phone 3 on July 12, 2016                         during a



                                                                                       a claim, which          occurred            while work-ing with the
report of injury to workers                   compensation,                 during



BPD.

                                                                                                                                   cell            Target      Cell
           18.          The      CHS                          Target        Cell Phone        2    as                                     phone.
                                         provided



           2 was                                        the     Maryland            State   Correctional Institution's                     (MCSI) telephone
Phone                   queried through



                                                                                  number     has been in routine                   contact    with an       ininate
recording        system.        It   was revealed               that      this




                                                          who        is                   a fifteen            sentence             for    an April    8,    2010,
named                                                                      serving                      year



                                                             in the use of a felony                                         violent crime.
                                degree assault and a handgun
                                                                                                                        /                          Specifically,
 conviction       for   first




        affiant     reviewed a recorded                   call    which occurred on December                       5,       2016, at approximately 1:00
 your

                                                                                                                                   Cell Phone 2, discussed
                          Cell Phone              2.                                , and a male using           Target
 p.m., to Target



                                                        At one point during                 the conversation,                                        asked     how
 many      issues      during the       call.




             was doing. The two began discuss                                                and the relationship between her and the male


                                                                                            that   this   male using Target Cell Phone                       2 was
 using Target           Cell Phone           2.    Your Affiant believes



                                     and "                 is    a reference about



                                                                                      9
        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 22 of 35




            19.          On    December 28, 2016,                  at     3:45    p.m.        the    CHS        reported     the following             information



                                                                                              CHS                                  with                             who
to   Task    Force       Officer       (TFO) Mark Williams.                       The                    recently      spoke


                                                                                want         the    CHS         traveling       with      them    Philadelphia.
advised      the        CHS     that                         did     not



                                                                                               had been a past cooperator                        for    the   federal
                   researched          the    CHS       and found           that       s/he




                    in relation to        an investigation                of the Latin King Gang.
government

                                                                                                                                           device       in order to
            20.          At    that    time, the        CHS was            provided            with      an audio recording



                   in                         recorded       conversation               with
participate             consensually



                                                                            CHS         contacted          TFO        Williams          and   stated,    "Got       him
            21.          On    December 28, 2016,                   the


                                                                                                                                                          does runs
                                     and basically admitted she was doing                                            this for     big    money and
boss, he spoke           up a storm,

                                                                                                                                                        He     said he
                                       braore. Not just weed,                     but heroin as well,                 at   a few times coke.
for   several connects            in



                                                                                                                                                                     that
wasn't worry about               me     and was         gonna      tell    her    it    was cool         f6r    me   to    go but   if   she don't agree,




there wasn't            much he       could     do.    But   I   got      him on        the recorder."



                                                                                               TFO       Williams met with the                   CHS     to    recover
            22.          On     December          29,    2016, at 8:40                 a.m.



                                      device     The        CHS     reported            the    following          information.            The    CHS         met with
the    audio       recording


                                                                                the evening hours of December 28, 2016.
                        at                            apartment in Essex during


                                                                                                                advised that                            is    "making
 The two had a conversation                      about



                                                                                    of plugs."                                    said that       he has known
                             and has     major        ties   into         a lot
 serious      paper


                                                                                         and                                  money        out   of the country.
                                   kilogram amounts of heroin
                                                                                                    is   also    sending
                    "move"


                                      CHS             the    SOS    in Philadelphia                 is   associated        with
                        told the               that




 advised the            CHS    that    he (                          would be receiving two                        (2)     pounds of marijuana                for   going




 on the     trip   with



                                                                                  statement "making                   serious paper and has major ties
             23.             Your Affiant believes               that      the



                                                                                                            money from            her involvement             in illegal
                                                                                earning a lot of
        a lot of plugs." means that
                                                                           is
 into



                                                                                        10
           Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 23 of 35




                                                                                                 Your                   also believes that "move"               refers
                                                      multiple major SOS.                                affiant
activity    and the she has access               to




to   the transportation        and or     sale        of CDS.



                       Your Affiant reviewed                    that      audio recordings               which were captured on December 28,
           24.



2016.     The following         is   a synopsis of the recordings.



                              4:34:50 p.m.            -   7 second recording                      -   noise only, no voice captured
            12/28/16     at




            12/28/16     at   9:29:11                 -   6 second recording                      - background             music,      no voice captured
                                          p.m.



                              9:29:26 p.m.            -   5   second recording                    -   noise only, no voice              captured
            12/28/16     at




                                                                                       have        learned that cellular phones                      communicate
                             my   training and experience,                         I
            25.         In



                                                                                                                         towers      that    route      and connect
wirelessly across            a network           of    cellular        infrastructure,                including



                                                                                                                                                   cellular
individual        communications.                When          sending           or     receiving          a       communication,             a                 phone


                                                                                                                     communication.           Law enforcement
broadcasts certain signals to the cellular tower that
                                                                                                           its
                                                                                            is   routing



                                                                                                        or receive calls,             and may also         initiate       a
          monitor these signals when                      cellular                       initiate
may                                                                       phones


                                                                                                                        emit signals.        By                  these
communication            with the Target Cell Phones                        in   order to cause               it   to                              collecting



                                                                                                                                   of the     cellular
                                         can relatively precisely determine                                   the location                                telephone
signals,     law enforcement



itself.




                                                  and experience,                      have       learned that AT&amp;T               Wireless       and T-Mobile
            26.         in   my      training
                                                                                   I




                                              cellular                           access to the             general public.              I   also   know      that,   as   a
 are companies that provide                                   telephone



                                                                                                              technical                            that   allow them
                                         of cellular telephone                     service have                               capabilities
 general matter, providers



                                                          two        kinds       of information                    about     the   locations        of the     cellular
 to    collect    and    generate        at   least




                                                                                       E-911          Phase     11   data,    also    known        as   GPS     data      or
 telephones       to    which     they    provide             service:       (1)




                                                                                                  known         as      "tower/face         information"        or cell
 latitude-longitude           data;     and      (2)      cell-site        data,       also




                                                                                                                     precise location         information about
 tower/sector        records.         E-911 Phase              11   data provides                relatively




 the      cellular   telephone         itself,        either        via   GPS          tracking         technology            built    into    the      phone    or by



                                                                                       it
          Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 24 of 35




                                                                      several of the provider's cell towers.                                              Cell-site
triangulating on the device's                  signal using data from



                                                                                  towers                           specific         geographic      areas)          that
data   identifies       the    "cell    towers"        (i.e.,     antenna                         covering



                                                                                        and, in some cases, the "sector"                                  faces       of
received       a radio       signal    from the    cellular         telephone                                                                   (i.e.,




the towers)       to   which the telephone                connected.              These towers are often a half-mile or more                                    apart,




                                   and can be 10 or more miles apart                                  in   rural   areas.        Furthermore,            the    tower
even in urban           areas,



                                                                                     serve                   call    made        to   or from that device.
closest to      a wireless         device      does     not necessarily                           every



                                                                                                            Phase
                                               typically less precise that E-911
                                                                                                                         11   data.
Accordingly,           cell-site   data   is




                                                                 and                          I     know      that       AT&amp;T     Wireless     can     provide
          27.           Based      on    my     training                experience,


                                                                                                                                               Phase
                                                                                            using cell-site data and E-911
                                                                                                                                                               11   data,
information about the location                  of Target          Cell      Phone      I




                                                                                            data.          also    Imow        that   T-Mobile can provide
GPS     data,    or other more precise latitude-longitude                                              I




                                                of Target          Cell Phone 2 using cell-site                          data and E-911         Phase          11   data,
information about the location



                                                                                        data.
GPS     data,    or other more precise latitude-longitude



                                                  AUTHORIZATION REOUEST

                                                                                                    issue the proposed
                                                                        request that the Court also                                                        tracking
           28.           Based        on the foregoing,             I




                       Provider                    for     GPS, Precision Location,                          or latitude-longitude              data,     pursuant
warrant        (the                   Warrant)


                                                                                                                         and prospective          cell-site          data
 to   Federal Rule           of Criminal Procedure 41                     and 18 U.S.C.               §    2703(c)



                             Criminal Procedure 41 and 18 U.S.C.                                                         2703(c).
 pursuant to Federal Rule of
                                                                                                                     §




                                                                        to   18    U.S.C.         §   3103a(b) and Federal                   Rule of Criminal
           29.           1   farther request, pursuant


                                                                                                                                                                    until
                                        the Court authorize the officer executing                                  the warrant          to   delay notice
 Procedure 41 (f)(3),            that



                                                                                                                                                                     This
 30 days       after the       collection      of information authorized                          by the warrant has been completed.



          is                 because      there   is   reasonable cause to believe that providing immediate notification
 delay         justified



                                                                                defined       in      18 U.S.C.               2705.    Providing immediate
 of the warrant may have an adverse                             result,    as                                            §




                                                                                                       would seriously jeopardize                   the ongoing
 notice    to   the subscriber or user of the Target                            Cell Phones



                                                                                   12
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 25 of 35




                                                                                                        an opportunity           to   destroy    evidence,
                       as    such    a disclosure          would give             that    person
investigation,



                                                                                    flee   from prosecution,                and otherwise jeopardize
change patterns of behavior, notify confederates,


                                                                                  The warrants do not authorize the interception                             of
the investigation.            See 18 U.S.C.          §   3103a(b)(1).



                                 text                      or Internet           data,     and the warrants prohibit the seizure of any
                       calls,           messages,
any telephone


                                                to   the    extent that the warrants                    do authorize the seizure of any wire
tangible   property.           Moreover,


                   communication                         defined       in   18    U.S.C.      §    2510)       or any stored wire or electronic
or electronic                                  (as




                                     reasonable                             for    the     collection          of    cell-site   and related         location
information,       there        is                       necessity


                                                                                                                                           described          in
                                        the     use        of     the       electronic            investigative             technique
information,           and      for



                                                                                                                     and     "ATTACHMENT                   B2 -
"ATTACHMENT                     BI -     LAW ENFORCEMENT WARRANT,"

                                                                                                          to   the statutory         delayed notification
LAW ENFORCEMENT WARRANT,"                                          as   required pursuant



                 See        18 U.S.C.    §    3103a(b).
provision.


                                                         that    the    Court       authorize           execution           of the    Law Enforcement
           30.          1    further    request



                                                                                 the potential          need    to   locate the Target Cell Phones
Warrant     at   any time of day or             night,          owing       to




 outside of daytime hours.


                                                                                                                     in support of this application,
                             further request that the Court order that                            all
           31.          1                                                                               papers



                                                                                                           further         order of the    Court.          These
                 the    affidavit       and tracking            warrant,         be sealed        until
 including


                                                                                            that   is   neither public nor            Imown     to   all   of the
 documents discuss an ongoing criminal investigation


                                                                            there    is    good cause          to    seal    these    documents because
 targets   of the       investigation.          Accordingly,



                                                                                           that investigation.
 their   premature disclosure                may     seriously jeopardize




                                                                                    13
       Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 26 of 35
                                                                           33(oi     -   sma




                                                                                     to   compel    the    investigative
       32.      A   tracking    warrant   may   not    be   legally   necessary



             described    in   "ATTACHMENT            BI    -    LAW ENFORCEMENT WARRANT"                            and
technique


                               LAW ENFORCEMENT WARRANT."                                             I    hereby submit
"ATTACHMENT          B2 -                                                           Nevertheless,



                           out of an abundance        of caution.
the warrant application




                                                            Respectfully        submitted,




                                                            Job4    ~Sieracki

                                                            TaslVForce Officer

                                                            Federal Bureau of Investigation




        Subscribed and sworn to before      me


        0




        --K-
        TH -ffON6RABLE STEPHANIE A. GALLAGHER
        UNITED STATES MAGISTRATE JUDGE




                                                            14
        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 27 of 35




                             ATTACHMENT                       Al -   PROVIDER WARRANT



                                                    Property        to   Be Tracked



                                                                                                          Cell Phone                    and
        The   cellular                        assigned call number           (443) 224-0996    ("Target                         I"),
   1.                    telephone



                                                        to   the   same telephone number, whose wireless service
        any other telephones assigned

                                                                                                                         Oh Floor,
                                                                      headquartered at 208 South Akard,
                                                                                                                     I
        provider   is   AT&amp;T        Wireless,   a   company


        Dallas,   Texas 75202.



                                                                                                          Cell Phone                    and
                                              assigned call number           (443) 823-0866    ("Target                          3"),
   2.   The   cellular   telephone



                                                        to   the same telephone number,         whose wireless service
        any other telephones assigned


                                                                         headquartered at 208 South Al~,ard,
                                                                                                                     I Oth     Floor,
                   is   AT&amp;T        Wireless,   a   company
        provider



         Dallas, Texas      75202




                                                                                  and Target Cell Phone   3   that            within the
Information about the location                 of Target Cell Phone           I                                          is




                                                              Wireless      including information about the location                   of
                        control                of AT&amp;T
possession, custody, or



the cellular telephone if          it   is   subsequently      assigned a different call number.
       Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 28 of 35




                                 ATTACHMENT                            BI-    PROVIDER WARRANT


                                                    Particular Things to be Seized




                                                                                     Cell Phone         I   and Target Cell Phone                   3
       All information about the location                              of Target



                                                                     of forty-five             during        all   times of day and night.
described in Attachment               Al      for   a period                          days,



                    about    the location           of Target Cell Phone              I   and Target Cell Phone 3" includes                              all
"Information



                                                GPS                  latitude-longitude        data,        and other precise location
available   E-911 Phase          11   data,                  data,




                                                                                 towers"               antenna         towers covering            specific
information, as well as            all    data about          which      "cell               (i.e.,




                                                              faces     of the towers)       received        a radio         signal   from the
geographic        areas)    and "sectors"           (i.e.,




cellular                    described in Attachment                     A.
           telephone


                                                          in the previous                                                        (hereinafter,
           To   the extent that the information described                                                     paragraph



                                                                                                                   of   AT&amp;T                        AT&amp;T
                                         is   within the possession, custody, or control                                           Wireless,
"Location       Information")


                                                                                                                                In addition,            AT&amp;T
                              to   disclose the Location                  Information to the government.
Wireless     is   required



                                                                       information, facilities,             and technical assistance
Wireless     must furnish the government                         all




                                                                 of the Location          Information unobtrusively and with a
                                         the collection
necessary to accomplish


                                                                Wireless'        services,    including        by      initiating     a signal to
minimum of          interference          with AT&amp;T


                                                                                                                                         Wireless'
                  the location     of Target Cell Phone                   I    and Target Cell Phone               3    on   AT&amp;T
 determine


                                                                                                                                and     at   such       intervals
 network     or with such other reference points                          as   may be     reasonably          available,




                                                                                                                             AT&amp;T    Wireless           for
                                                                     The government          shall     compensate
 and times directed by the government.


                               incurred in furnishing such facilities                         or assistance.
 reasonable expenses


                                                                                             local and long             distance        telephone
            Subscriber       identity,         including the name, address,



                                                                (including start date)          and types of service                  utilized,
 connection        records, length of service



                                                                                      number                             make and model, and
                  or instrument number                 or other subscriber                            or identity,
 telephone



                                                                                 2
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 29 of 35




                                             such service (including any credit card or bank     account
means and source of payment          for




number),       for   Target Cell Phone   I   and Target Cell Phone     3.




                                                                                             In approving   this
         This warrant does not authorize the seizure of any tangible             property.



                                                                                                            See 18
                                                         for   the seizure of the Location   Information.
warrant,       the Court finds reasonable necessity



U.S.C.     §   3103a(b)(2)




                                                               3
          Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 30 of 35




                              ATTACHMENT             A2 -   PROVIDER WARRANT



                                             Property to Be Tracked




                                                       number                                        Cell Phone              and
    1.    The   cellular   telephone assigned call               (443) 559-1201 ("Target                            2"),




                                               to   the same telephone         number, whose wireless service
          any other telephones assigned


                     is   T-Mobile, a    company    headquartered at 4 Sylvan            Way,   Parsippany,   New
          provider



          Jersey 07054.




Information about         the location   of Target Cell Phone 2    that   is   within the possession, custody, or




control   of T-Mobile including information about the location                  of the   cellular   telephone if   it   is




subsequently      assigned a different call number.




                                                             4
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 31 of 35




                                 ATTACHMENT                   132-   PROVIDER WARRANT


                                                Particular Things to be Seized




          All information about the location                  of Target Cell Phone 2 described in Attachment                            A2       for




                                                          times of day and night.         "Information            about the location, of
a period of forty-five                              all
                                days, during



                                                    available    E-911 Phase                    GPS       data,   latitude-longitude
Target Cell Phone           2" includes       all                                 11   data,




                                                information, as well as         all    data about which            "cell    towers"    (i.e.,
data,   and other precise location


                                                                            and "sectors"        (i.e.,    faces of the towers)
antenna      towers covering       specific         geographic areas)



                                                                  in Attachment                                    A2.
received     a radio signal from the cellular telephone described



          To      the extent that the information described in the previous                         paragraph        (hereinafter,




                                         within the possession, custody,                or control of T-Mobile,               T-Mobile          is
"Location      Information")       is




                                                    Information to the government.                In addition,        T-Mobile must
required     to   disclose the Location



famish the government             all   information, facilities,           and technical assistance               necessary to



                                        of the Location         Information unobtrusively and with a                       minimum of
accomplish the collection

                                                                                                                        location
interference       with T-Mobile's            services,    including   by    initiating       a signal to determine the




of Target Cell Phone 2 on T-Mobile's network-                         or with such other reference points                     as   may be


                                and     at   such   intervals    and times directed by the government.                        The
reasonably         available,



                                                                                                 incurred in famishing such
government          shall   compensate T-Mobile              for   reasonable expenses




facilities    or assistance.



             Subscriber identity, including the name, address,                        local   and long distance telephone



 connection        records, length of service (including start date)
                                                                                        and types of service               utilized,




                                   number or other subscriber number or                        identity,     make and model, and
 telephone or instrument




                                                                       5
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 32 of 35




means and source of payment          for      such service (including any   credit   card or bank account




number),       for   Target Cell Phone   2.




           This warrant does not authorize the seizure of any tangible property.              In approving   this




               the Court finds reasonable necessity      for   the seizure of the Location   Information.    See 18
warrant,



U.S.C.     §   3103a(b)(2)




                                                               6
            Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 33 of 35
                                                                                                                                     FILED_               ENTERED

                                                                                                                                     LOGGED-              RECEIVED



                                                                                                                                      JAN   19     2017

                               THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                                                        AT BALTIMORE
                                         DISTRICT OF MARYLAND                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                                                   DISTRICT OF MARYLAND
                                                                                                                      BY                                  DEPUTY


 IN    THE MATTER OF THE CELLULAR
 TELEPHONE     ASSIGNED CALL NUMBER                                                                                    /~P-         3-349-         SAG

 (443) 224-0996           and (443) 823-0866 whose
                                                                                                                      /49    -
                                                                                                                                   33    70   ~   E46
 wireless service provider                    is   AT&amp;T    Wireless,      a

                headquartered at 208 South Akard,
 company                                                                                                              16     -     3371- D16
 I   01h   Floor, Dallas, Texas 75202                   and
                                                                                    Filed   Under    Seal
 (443) 559-1201 whose wireless service

provider        is   T-Mobile,           a   company
 headquartered at 4 Sylvan Way,                          Parsippany,

New        Jersey 07054




                     GOVERNMENT'S                        MOTION TO SEAL TRACKING WARRANTS

             The United         States       of America,          by and through the United             States   Attorney for the District



of Maryland, and Assistant United                             States    Attorney Derek        E.   Hines, respectfully moves this



Honorable          Court, for entry of an Order sealing the warrants                               issued for the above-captioned




phone numbers,            as   well as the warrant                   applications,    the supporting      affidavit   signed       by FBI TFO


John       Sieracki,    and sealing           this   Motion and          this     Court's Order sealing these matters, and in




support thereof states as follows:



             The     affidavit      in   support of the warrant relies upon information provided                            by witnesses


who have        not been publically disclosed as well as from an investigative                                   technique the order for



which remains           sealed.          The investigation              is   ongoing,   and release of the warrant and               affidavit    to




the public before the conclusion                        of the grand jury investigation,               could jeopardize          the ability of



federal authorities            to   proceed with              this investigation.




             Accordingly,           the government               asks this Court to issue an Order sealing the warrant                      and    all




attachments thereto,                the application            for   the warrant,     the affidavit in support of the warrant, the




subsequent           tracking       warrant returns, this Motion and this Court's Order sealing these matters.
        Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 34 of 35




                                                   of America prays         that this    Honorable    Court issue an
         WHEREFORE,           the United States



                                                                                                     well as the warrant
Order sealing the Warrants issued         for   the above-captioned     phone numbers,          as




                                                                TFO   John                   and sealing   this   Motion
                                                signed by FBI
                                   affidavit                                     Sieraeld,
applications,    the supporting



and   this   Court's   Order sealing these matters until further order of this Court.




Date:   December 29, 2016


                                                                Respectfully        submitted,



                                                                ROD     J.   ROSENSTEIN
                                                                UNITED STATES ATTORNEY



                                                       By:
                                                                  &amp;ek   E.   Hines

                                                                Assistant        U.S.    Attorney

                                                                36 South Charles            Street

                                                                Fourth Floor

                                                                Baltimore, Maryland 21201

                                                                (410) 209-4800
         Case 1:18-cv-02444-CCB Document 11-15 Filed 11/16/18 Page 35 of 35
                                                                                                                                                     FILED
                                                                                                                                                                          ENTERED
                                                                                                                                                     LOGG.
                                                                                                                                                                          RECEIVED


                                                                                                                                                     JAN     19    2017
                              THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                                                                  AT
                                        DISTRICT OF MARYLAND                                                                                         I3ALT1fVoRE_:
                                                                                                                                           CLERK, U-S,
                                                                                                                                                        DISTRICT
                                                                                                                                             DISTRICT Of--          COURT
                                                                                                                                13Y                           MARYLAND
                                                                                                                                                                       DEPUTY

IN      THE MATTER OF THE CELLULAR
TELEPHONE ASSIGNED CALL                                 NUMBER                                   I   ~   -
                                                                                                              33(01                 -   SAJO

(443) 224-0996               and (443) 823-0866 whose
                                                                                                                                         &amp;Afo

wireless       service provider              AT&amp;T
                                                                                                              33-70                 -
                                        is              Wireless,     a
                                                                                                             01,1     1

company         headquartered at 208              South Akard,
                                                                                                         -j    '-)   -j    I

 10'h   Floor, Dallas, Texas         75202 and
                                                                              Filed    Under         Seal
 (443) 559-1201              whose wireless service

provider       is   T-Mobile, a     company
headquartered           at   4 Sylvan    Way,      Parsippany,

New      Jersey 07054




                                                                    ORDER

          Upon        review    of the Motion of the United                   States    of America,            the        Court hereby adopts                     the




government's          proffer of the reasons            for     sealing   as presented therein,                and        it   is       this   )             day of


December            2016,     ORDER-ED           that     the    Applications,         Warrants,             Affidavit              and        the    supporting



documents in the above-captioned                    matter, be placed under seal until further order of this Court.



          It   is   further    ORDERED             that   the    Clerk of the         Court provide            a copy of this                      Order     to   the



United    States      Attorney's Office.




                                                                                The Honorable Stephanie A. Gallagher
                                                                                           ,




                                                                                United         States    Magistrate                     Judge




                                                                          3
